DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	This office action is in response to U.S. Patent Application No.: 16/813,291 filed on 5/3/2021 with effective filing date 5/10/2019. Claims 1-20 are pending.

Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

5.	Claims 1-7, 10-14 & 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over Shamaie et al. US 2013/0241892 A1 in view of Han US 2019/0362522 A1, for the same reason as set forth in the last office action dated 2/1/2021. 
Per claims 1 & 11, Shamaie et al. a method comprising: receiving a first modal image based on radiation collected from an object via an aperture, wherein the radiation is separated into the first modal image having an original origin (para: 05, e.g. first and second images of an object are accessed; the first image being captured while the object is illuminated with projected electromagnetic radiation); receiving a second modal image based on radiation collected from the object via the aperture, wherein the radiation is separated into the second modal image having a shifted origin (para: 05, e.g. first and second images of an object are accessed; the second image being captured while the projected electromagnetic radiation is extinguished; an application is controlled based on the determined position); translating the second modal image to the original origin (para: 44-45, e.g. a position of the object relative to the screen is determined based on comparing the first and second images (520); the first and second images may be compared by subtracting the first and second images). 
Shamaie et al. fails to explicitly disclose deriving an image of the object as a function of the collective overlap between the first modal image and the translated second modal image.
Han however in the same field of endeavor teaches deriving an image of the object as a function of the collective overlap between the first modal image and the translated second modal image (para: 99 & 105, & fig. 6, element 601, 607, & 609, e.g. at 601, image conversion system 400 may receive an origin image 422 of a patient that was acquired using a first imaging modality; at 607, training unit 430 may receive a destination image 412 of the same object acquired using another imaging modality (e.g., CT image 617); at 609, training unit 430 may normalize the destination image 412).
Therefore, in view of disclosures by Han, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention was made to combine Shamaie et al. and Han in order to enable a training unit to normalize the origin image so as to improve accuracy of an image conversion system by standardizing input image data provided to a predictive model. 
Per claims 2, 12 & 17, Shamaie et al. further teaches the method of claim 1 wherein separation of the collected radiation is performed via a Hermite Gauss basis (para: 27, e.g. examiner interpreted as capturing projected radiation, i.e. a source 210 that projects electromagnetic radiation into a light curtain 215, and a sensor 220 that images the screen 205; the sensor 220 senses electromagnetic radiation reflected from an object 230 onto the screen 205 as the object is illuminated by the light curtain 215).
Per claim 3, Han further teaches the method of claim 1 wherein separation of the collected radiation is performed via a Laguerre Gauss basis (para: 79, e.g. examiner interpreted as modulating an intensity of a radiation therapy beam to the specified target locus within the patient).
Per claim 4, Shamaie et al. further teaches the method of claim 1 wherein the aperture is shifted to create the shifted origin (para: 21, e.g. motion, placement, and/or position of the objects with respect to the screen 110 is determined and used to control the application 105; objects placed in the light curtain reflect electromagnetic energy projected from the sources 115 and 120, and the reflected electromagnetic energy is sensed by a sensor such as a pixel, an array of pixels, or a camera; Positions or motion of the objects are determined based on the sensed energy, and the application 105 is controlled based on the determined position or motion).
Per claim 5, Shamaie et al. further teaches the method of claim 1 wherein the object is shifted to create the shifted origin (para: 21, e.g. motion, placement, and/or position of the objects with respect to the screen 110 is determined and used to control the application 105; objects placed in the light curtain reflect electromagnetic energy projected from the sources 115 and 120, and the reflected electromagnetic energy is sensed by a sensor such as a pixel, an array of pixels, or a camera; positions or motion of the objects are determined based on the sensed energy, and the application 105 is controlled based on the determined position or motion).
Per claim 6, Shamaie et al. further teaches the method of claim 1 wherein atmospheric motion creates the shifted origin (para: 21, e.g. motion, placement, and/or position of the objects with respect to the screen 110 is determined and used to control the application 105; objects placed in the light curtain reflect electromagnetic energy projected from the sources 115 and 120, and the reflected electromagnetic energy is sensed by a sensor such as a pixel, an array of pixels, or a camera; positions or motion of the objects are determined based on the sensed energy, and the application 105 is controlled based on the determined position or motion).
Per claims 7, 14 & 19, Shamaie et al. further teaches the method of claim 1 wherein the second modal image is digitally translated to the original origin (para: 44-45, e.g. a position of the object relative to the screen is determined based on comparing the first and second images (520); the first and second images may be compared by subtracting the first and second images).
Per claim 10, Shamaie et al. further teaches the method of claim 1 wherein multiple modal images having different shifted origins are received, translated, and used to derive the image of the object (para: 44-45, e.g. a position of the object relative to the screen is determined based on comparing the first and second images (520); the first and second images may be compared by subtracting the first and second images).
Per claims 13 & 18, Shamaie et al. further teaches the device of claim 11 wherein at least one of the aperture is shifted to create the shifted origin, the object is shifted to create the shifted origin, and atmospheric motion creates the shifted origin (para: 21, e.g. motion, placement, and/or position of the objects with respect to the screen 110 is determined and used to control the application 105; objects placed in the light curtain reflect electromagnetic energy projected from the sources 115 and 120, and the reflected electromagnetic energy is sensed by a sensor such as a pixel, an array of pixels, or a camera; positions or motion of the objects are determined based on the sensed energy, and the application 105 is controlled based on the determined position or motion).
Per claim 16, Shamaie et al. discloses a device comprising: a processor (para: 42); a radiation collector having an aperture to collect radiation from an object (para: 37, e.g. electromagnetic radiation 420 from the source system 410 illuminates an object on one side of a screen, and electromagnetic radiation is reflected from the object onto the screen); and a storage device coupled to the radiation collector and the processor and having a program stored thereon for execution by the processor to perform operations (para: 42) comprising: receiving a first modal image based on radiation collected from the object via the aperture, wherein the radiation is separated into the first modal image having an original origin  (para: 05, e.g. first and second images of an object are accessed; the first image being captured while the object is illuminated with projected electromagnetic radiation); receiving a second modal image based on radiation collected from the object via the aperture (para: 05, e.g. first and second images of an object are accessed; the second image being captured while the projected electromagnetic radiation is extinguished; an application is controlled based on the determined position); translating the second modal image to the original origin (para: 44-45, e.g. a position of the object relative to the screen is determined based on comparing the first and second images (520); the first and second images may be compared by subtracting the first and second images), wherein the radiation is separated into the second modal image having a shifted origin (para: 44-45, e.g. a position of the object relative to the screen is determined based on comparing the first and second images (520); the first and second images may be compared by subtracting the first and second images); translating the second modal image to the original origin (para: 44-45, e.g. a position of the object relative to the screen is determined based on comparing the first and second images (520); the first and second images may be compared by subtracting the first and second images).
Shamaie et al. fails to explicitly disclose deriving an image of the object as a function of the collective overlap between the first modal image and the translated second modal image.
(para: 99 & 105, & fig. 6, element 601, 607, & 609, e.g. at 601, image conversion system 400 may receive an origin image 422 of a patient that was acquired using a first imaging modality; at 607, training unit 430 may receive a destination image 412 of the same object acquired using another imaging modality (e.g., CT image 617); at 609, training unit 430 may normalize the destination image 412).
Therefore, in view of disclosures by Han, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention was made to combine Shamaie et al. and Han in order to enable a training unit to normalize the origin image so as to improve accuracy of an image conversion system by standardizing input image data provided to a predictive model. 

6.	Claims 8-9, 15 & 20 are rejected under 35 U.S.C. 103 as being unpatentable over Shamaie et al. US 2013/0241892 A1 in view of Han US 2019/0362522 A1 and Tredo et al. US 2006/0157652 A1.
Per claim 8, it is noted that Shamaie in view of Han fails to explicitly teach telescope.
 Tredo et al. however teaches the method of claim 1 wherein the aperture comprises a telescope (para: 14, e.g. the novel concepts are also applicable to other image gathering platforms, namely fiberscopes, macrolens systems and telescopes).
Therefore, in view of disclosures by Tredo et al., it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention was made to combine Shamaie et al., Han and Tredo et al. in order to utilize in conjunction with the infinity-corrected objectives, thus forming near-infrared image. 
Per claim 9, Tredo et al. further teaches the method of claim 1 wherein the aperture comprises a microscope (para: 27, e.g. the NIR chemical imaging microscope combines in a single platform a NIR optimized refractive optical microscope base).
Per claims 15 & 20, The device of claim 11 wherein the aperture comprises a telescope, a microscope, or a camera (para: 27, e.g. the NIR chemical imaging microscope combines in a single platform a NIR optimized refractive optical microscope base). 

Response to Arguments
7.	Applicant's arguments filed on 5/3/2021 have been fully considered but they are not persuasive. 
	Applicant assert on pages 6-7, for claim 1, Shamaie in view of Han fails to disclose first and second modal images. Applicant further defines the modal image in 6. 
	Examiner respectfully disagrees and points to Shamaie where Shamaie discloses first and second images of an object are accessed; the first image being captured while the object is illuminated with projected electromagnetic radiation. 
Applicant assert on pages 6-7, for claim 1, Shamaie in view of Han fails to disclose “translating the second modal image to the original origin”.
Examiner respectfully disagrees and points to Shamaie where Shamaie discloses position of the object relative to the screen is determined based on comparing the first and second images (520); the first and second images may be compared by subtracting the first and second images. 
Applicant assert on pages 6-7, for claim 1, Shamaie in view of Han fails to disclose “deriving an image of the object as a function of the collective overlap between the first modal image and the translated second modal image”.
Examiner respectfully disagrees and points to Han, where Han further teaches image conversion system 400 may receive an origin image 422 of a patient that was acquired using a first imaging modality; at 607, training unit 430 may receive a destination image 412 of the same object acquired using another imaging modality (e.g., CT image 617); at 609, training unit 430 may normalize the destination image 412. 
. 

Conclusion
8.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	Frangioni et al. US 2006/0108509 A1, e.g. imaging systems that include a coded aperture 
detection system and an optical detection system.  The coded aperture detection system is configured to detect radiation emitted by a radionuclide present within an object and to provide a first detector signal from the detected radiation.
	Feke et al. US 9113784, e.g. the imaging system includes a support member adapted to receive the object in an immobilized state.  The system also includes means for imaging the immobilized 
object in various imaging modes to capture images of the object.
Schotland et al. US 8695109, e.g. a system and method for optically imaging a sample.  The method and system uses a controlled scatterer of light positioned in the near field of a sample.  
9.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jay Patel can be reached on 5712722988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Irfan Habib/Examiner, Art Unit 2485